Citation Nr: 0638911	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  04-19 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a cervical spine 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1996 to August 2000.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a March 2003 
rating decision of the Los Angeles Regional Office (RO) of 
the Department of Veterans Affairs (VA).  At the veteran's 
request a Travel Board hearing was scheduled for February 9, 
2006; he failed to appear. 

The issue of entitlement to service connection for a right 
ankle disability is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The veteran will 
be notified if any action is required on his part.


FINDING OF FACT

It is not shown that the veteran now has a cervical spine 
disability.


CONCLUSION OF LAW

Service connection for a cervical spine disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  A January 2002 
letter from the RO explained what the evidence needed to show 
to substantiate the claim.  It also explained that VA would 
make reasonable efforts to help him obtain evidence necessary 
to support his claim, including medical records, employment 
records or records from other federal agencies but that it 
was ultimately his responsibility to ensure that records were 
received by VA.  While this letter did not advise the veteran 
verbatim to submit everything in his possession pertinent to 
his claim, it explained the type of evidence necessary to 
substantiate his claim and asked him to submit any such 
evidence.  This was equivalent to advising him to submit 
everything in his possession pertinent to the claim.  The 
March 2003 rating decision and a March 2004 statement of the 
case (SOC) provided the text of applicable regulations and 
explained what the evidence showed and why the claim was 
denied.   Although the veteran was not provided notice 
regarding criteria for rating the disability at issue and 
effective dates of awards (See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006)) such notice would only be relevant 
if the benefit sought was being granted. 
 
While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letter and SOC 
and to supplement the record after notice was given.  He is 
not prejudiced by any technical notice deficiency that may 
have occurred along the way, and no further notice is 
required.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).
Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence, an arranged for the veteran to 
be examined in February 2003.  He has not identified any 
additional evidence pertinent to this claim.  VA's assistance 
obligations are met.  The veteran is not prejudiced by the 
Board's proceeding with appellate review. 

II.  Factual Background

Service medical records reveal that the veteran was involved 
in a motor vehicle accident in January 2000 when the stopped 
car in which was traveling was struck from behind by a slow-
moving vehicle.  A January 2000 medical progress note shows 
that the veteran initially had no pain and full range of 
motion.  However, he later noticed increasing paraspinal 
muscle tenderness.  Physical examination revealed no bony 
tenderness or deformity to the cervical or thoracic spine.  
There was significant paraspinal muscle tenderness in the 
paraspinal muscles on the right side at approximately C4-T1.  
There were also some superior aspect trapezius spasms as well 
with a trigger point along the scapula border on the right.  
The diagnostic assessment was paraspinal neck muscle 
strain/whiplash.  A follow-up progress note a couple of days 
later, in February 2000, shows the veteran was still 
complaining of neck pain but that his condition had improved.  
Physical examination showed normal range of motion and 
neurological functioning; the diagnostic assessment was 
cervical strain, resolving.  In a June 2000 health assessment 
prior to separation, the only concern the veteran expressed 
about his health was low back pain.  He indicated that he 
would be applying for service connection for this condition 
and for eczema.  He did not report any problems with his 
cervical spine.

On February 2003 examination on behalf of VA the diagnoses 
were lumbar strain and status post cervical strain.  The 
veteran reported periodic pain in the neck but that his main 
problem was with the lower back.  Physical examination of the 
neck showed no jugular venous distention.  The neck was 
supple and there was no radiating pain on motion, no muscle 
spasm, no tenderness, no sign of radiculopathy and no 
hypertrophy of the accessory neck muscles.  Flexion was to 60 
degrees, extension 50 degrees, right and left lateral flexion 
40 degrees, and right and left rotation 80 degrees.  There 
was no pain, fatigue, weakness, lack of endurance or 
incoordination on range of motion of the cervical spine, and 
there was no ankylosis. 

In his April 2003 notice of disagreement the veteran 
indicated that he did not remember any examination of his 
neck and shoulders during the February 2003 examination; he 
only remembered receiving a lower back examination. 

In his May 2004 Form 9, the veteran contended that pain is a 
pathology and that he continued to suffer from pain in the 
neck and tended to treat himself with over-the-counter 
medication, elevation and rest. 

III.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The evidence of record does not show that the veteran now has 
a cervical spine disability.  After the February 2000 
progress note showing that the cervical strain sustained in a 
motor vehicle accident was resolving, there is no medical 
evidence showing residual disability from this injury.  To 
the contrary, a February 2003 examination on behalf of VA 
showed no residual disability associated with the "status 
post cervical strain."  The neck was supple and there was no 
jugular venous distention, no radiating pain on motion, no 
muscle spasm, no tenderness, no sign of radiculopathy and no 
hypertrophy of the accessory neck muscles.  Furthermore, 
there was no limitation of motion; pain, fatigue, weakness, 
lack of endurance or incoordination on range of motion, and 
there was no ankylosis.  

The veteran asserts that he does not recall having the 
cervical spine examination which resulted in the finding of 
no residual disability.  However, the detailed findings 
reported belie that allegation [that the examination did not 
occur].  Notably also, the veteran himself has not alleged 
that he has had any cervical spine pathology (other than 
pain) since February 2000.  He has not submitted or 
identified any records of treatment or evaluation of such 
pathology after February 2000.  Significantly, pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not, in and of itself, constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  While 
the veteran may believe that he has a current cervical spine 
disability, as a layperson, his allegations are not competent 
evidence of a medical diagnosis.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

In light of the foregoing, the Board must find that it is not 
shown that the veteran now has a cervical spine disability.  
In the absence of proof of current disability, there can be 
no valid claim of service connection.  Brammer v. Derwinski, 
3 Vet. App. 223 (1992).   The preponderance of the evidence 
is against this claim and it must be denied.

ORDER

Service connection for a cervical spine disability is denied.


REMAND

Service medical records reveal that the veteran twisted his 
right ankle playing basketball in June 1998.  Physical 
examination noted minimal edema of the lateral malleolus and 
tenderness of the anterior talofibular ligament and the 
diagnostic impression was ankle sprain.  While the veteran 
did not report any residual ankle problems in his June 2000 
health assessment prior to separation, he was not examined at 
separation to determine whether there were such residuals.  
He apparently has not had a VA or private ankle examination 
subsequent to separation.  Since he filed a claim seeking 
service connection fairly soon after service (in October 
2001) and alleges that he has continued to have pain in the 
right ankle (notably he is competent to testify regarding his 
symptoms), a VA examination to determine whether there is any 
underlying right ankle disability residual from the injury in 
service is indicated.  

In addition, the Board notes that the veteran has not been 
provided the required notice as outlined by the Court of 
Appeals for Veteran's Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As this claim is being 
remanded anyway, the RO has the opportunity to provide such 
notice. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be given 
appropriate notice regarding effective 
dates of awards and the rating criteria 
applicable to right ankle disability in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should arrange for an 
orthopedic examination of the veteran to 
determine whether or not he has a chronic 
right ankle disability and, if so, its 
likely etiology.  The veteran's claims 
folder must be reviewed by the examiner in 
conjunction with the examination.  Any 
indicated studies (e.g., X-rays) should be 
completed.  The examiner should then opine 
whether the veteran has a right ankle 
disability (and, if so, specify the 
diagnosis for the disability).  If the 
veteran is found to have a right ankle 
disability, the examiner should further 
opine whether such disability is at least 
as likely as not related to the veteran's 
military service, and specifically the 
ankle sprain therein.  The examiner should 
explain the rationale for the opinion 
given.

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC and provide the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


